CONFESSION OF ERROR
PER CURIAM.
Based upon the State’s confession of error, and a review of the record which reflects the correctness of that confession, the sentence imposed, pursuant to Section 775.0823, Florida Statutes (1990 Supp.), in connection with the conviction of Aggravated Assault on a Law Enforcement Officer, is vacated with this cause being remanded to the trial court for re-sentencing in connection with that single offense.
The conviction for the above-described offense and the convictions and sentences imposed in connection with the other offenses are, in all respects, affirmed.
Affirmed in part, reversed in part, and remanded.